                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK



  ZOLA, INC.

                                       Plaintiff,
                                                          Civil Action No. 1:18-cv-10213
                            v.
                                                          JURY TRIAL DEMANDED
  PREZOLA LTD.

                                      Defendant.



                                             COMPLAINT

          Zola, Inc., by and through its undersigned counsel, brings this action against Prezola Ltd.

 for copyright infringement and breach of contract claims seeking relief in the form of

 injunctions, disgorgement of profits, actual damages, attorneys’ fees and/or costs, and for a

 declaration of trademark non-infringement and an order directing the United States Patent and

 Trademark Office to dismiss a consolidated opposition and cancellation proceeding and grant

 registration of a pending trademark application. In particular, Zola alleges as follows:

                                                PARTIES

          1.       Plaintiff Zola, Inc. (“Zola”) is a corporation organized under the laws of the State

 of Delaware, with its principal place of business at 150 Broadway, 19th Floor, New York, New

 York 10038.

           2.      Defendant Prezola Ltd. (“Prezola”) is a foreign company, with a registered

 address of Prezola House, Woodlands Industrial Estate Eden Vale Road, Westbury, Wiltshire,

 BA13 3QS, United Kingdom.




DB1/ 100131204.5
                                    JURISDICTION AND VENUE

          3.       This is a declaratory action for trademark non-infringement, as well as an action

 for infringement of federally registered copyrights, for breach of contract under New York state

 law and for an order directing the United States Patent and Trademark Office to dismiss a

 consolidated opposition and cancellation proceeding and grant registration of a pending

 trademark application.

          4.       This Court has the authority to issue a declaratory judgment pursuant to 28 U.S.C.

 §§ 2201 and 2202. This Court has subject matter jurisdiction over the claims that relate to

 trademark non-infringement and rights to registration under 15 U.S.C. § 1119, 15 U.S.C. § 1121,

 28 U.S.C. § 1338 and 28 U.S.C. § 1331. This Court has subject matter jurisdiction over the

 copyright infringement claims under 28 U.S.C. §§ 1331 and 1338(a). This Court also has

 supplemental jurisdiction over all pendent state law claims asserted herein, namely the claim for

 breach of contract under New York law, pursuant to 28 U.S.C. § 1367(a). This Court has subject

 matter jurisdiction to issue an order directing the United States Patent and Trademark Office to

 dismiss a consolidated opposition and cancellation proceeding and grant registration of a pending

 trademark application, pursuant to 15 U.S.C. § 1119.

          5.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and 28 U.S.C. §

 1400.

                                           BACKGROUND

          6.       In October of 2013, Zola launched its website at www.zola.com (the “Zola

 Website”). Since the launch of the Zola Website, Zola has continuously used the mark ZOLA

 (the “ZOLA Mark”) in connection with its online wedding gift registry services and related




DB1/ 100131204.5
 goods and services, including but not limited to wedding websites, wedding checklists, wedding

 guest lists, and wedding planning services.

          7.       Following its launch, Zola experienced rapid and explosive growth, with hundreds

 of thousands of couples having registered for accounts on the Zola Website and tens of millions

 of distinct user sessions to date. Today, Zola is widely recognized as an industry leader in the

 online wedding registry space. For example, Brides.com listed Zola as its No. 3 overall wedding

 registry site and InStyle named Zola the “Best Registry Resource.” See Exhibit A.

          8.       Zola has spent tens of millions of dollars advertising the ZOLA Mark and Zola

 business. As a result of Zola’s substantial efforts to promote its business and the ZOLA Mark,

 Zola has acquired extremely valuable goodwill in the ZOLA Mark.

          9.       Zola owns a federal trademark registration (Reg. No. 4,573,734) for the ZOLA

 Mark for use in connection with “providing an online gift registry service” in class 35 (the

 “ZOLA Registration”). The application that became the ZOLA Registration was filed on

 October 2, 2013 and matured to registration on July 22, 2014. A true and correct copy of the

 USPTO TESS printout and the certificate of registration for the ZOLA Registration are attached

 hereto as Exhibit B.

          10.      Zola also owns a pending federal trademark application (Serial No. 87/307,497)

 for the ZOLA Mark for use in connection with “software for creating and managing gift

 registries; software for users to contribute money to fund gifts and travel for others; software for

 users to contribute money to fund honeymoons for married couples; software for users to give

 gifts of money to others; software for users to raise funds for any event, goal, and cause” in class

 9; “gift registry services; online gift registry services; online retail store services featuring a wide

 variety of consumer goods of others” in class 35 and “providing an interactive website for users



DB1/ 100131204.5
 to contribute money to fund gifts and travel for others; providing an interactive website for users

 to contribute money to fund honeymoons for married couples; providing an interactive website

 for users to give gifts of money to others; providing an interactive website that enables users to

 raise funds online for events, goals, and causes” in class 36 (the “ZOLA Application”). The Zola

 Application was filed on January 19, 2017. All of the services covered by the ZOLA

 Application were first used in U.S. commerce at least as early as October 2013. A true and

 correct copy of the USPTO TESS printout for the ZOLA Application is attached hereto as

 Exhibit C.

           11.     According to Prezola’s website, www.prezola.com (the “Prezola Website”),

 Prezola is a “wedding gift list and wedding website provider” based in the United Kingdom that

 launched in 2011. Prezola bills itself as “The UK’s favourite Wedding Gift List & Honeymoon

 Fund.” See Exhibit D. As of the date of the filing of this Complaint, the Prezola Website stated

 that Prezola was unable to deliver products purchased on its site outside of the UK & Channel

 Islands, Northern & Republic of Ireland, and Mainland Europe without a prior arrangement. See

 Exhibit E.

          12.      Upon information and belief, shortly after the Zola Website launched in October

 of 2013, Prezola began copying portions of the Zola Website for use on the Prezola Website.

 The result is that the Prezola Website has largely been a knockoff of the Zola Website since after

 the launch of the Zola Website. By way of example, but not limitation, at the time that the Zola


 Website launched, Prezola used the                   logo. In 2014, Zola began using the

 logo. Then, in 2017, after Zola had established itself as an industry leader, Prezola adopted the


                 logo, in virtually the identical font and style as the above logo previously used by

 Zola.

DB1/ 100131204.5
                                      THE PRESENT DISPUTE

          13.      The Zola Application was published for opposition on October 10, 2017. On

 October 30, 2017, Prezola obtained an extension of time to oppose the ZOLA Application. See

 Exhibit F. The order extended Prezola’s time to oppose the ZOLA Application until February 7,

 2018. Id.

          14.      Notwithstanding Prezola’s copying of the Zola Website, on November 21, 2017,

 Prezola, through its counsel, wrote to Zola, expressing concern that Zola’s use of the ZOLA

 Mark could create confusion with Prezola’s PREZOLA mark (the “Prezola Mark”). See Exhibit

 G. Among other demands, Prezola demanded that Zola “[w]ithdraw or abandon all trademark

 applications and registrations incorporating the term ZOLA” and “[c]ease any and all use of

 marks incorporating the term ZOLA.” Id.

          15.      On November 28, 2017, Zola, through its attorney, responded to Prezola’s

 attorney, setting forth Zola’s position that it was not infringing Prezola’s alleged rights in the

 PREZOLA Mark in the United States. See Exhibit H.

          16.      On December 6, 2017, Prezola initiated two separate administrative proceedings

 before the Trademark and Trial and Appeal Board (“TTAB”), opposing the ZOLA Application

 and seeking to cancel the ZOLA Registration. See Exhibit I. In June of 2018, the two

 proceedings were consolidated in Proceeding No. 91238235 (the “TTAB Proceeding”). See

 Exhibit J. In its TTAB filings, Prezola claimed that there exists a likelihood of confusion

 between Prezola’s PREZOLA Mark and Zola’s ZOLA mark and that Prezola has prior common

 law rights in the United States. See Exhibit I.

          17.      On January 29, 2018, Prezola filed its first U.S. trademark application (Serial No.

 87/774,221) for the mark PREZOLA for use in connection with “Online gift registry services;



DB1/ 100131204.5
 online retail store services featuring a wide variety of consumer goods of others” in class 35 and

 “Providing an interactive website for users to contribute money to fund gifts and travel for

 others; providing an interactive website for users to give monetary gifts to others; providing an

 interactive website for users to raise funds for events” in class 36 (the “PREZOLA

 Application”). Prezola claimed May 26, 2012 as its first use in commerce date. A true and

 correct copy of the USPTO TESS printout for the PREZOLA Application is attached hereto as

 Exhibit K.

          18.      At the time this Complaint is being filed, the TTAB Proceeding is in the early

 stages of the discovery period.

                            DECLARATION OF NON-INFRINGEMENT

          19.      A reasonable apprehension of litigation is reasonably derived from Prezola’s

 serious allegations, including its demands that Zola immediately cease use of the ZOLA Mark

 and its filing of the TTAB Proceeding to oppose the ZOLA Application and petition to cancel the

 ZOLA Registration.

          20.      Prezola’s assertions are wholly without merit, and Zola’s actions do not constitute

 trademark infringement of the PREZOLA Mark.

          21.      First, Prezola does not have priority over Zola in the United States with respect to

 the parties’ respective marks. Zola’s U.S. rights in the ZOLA Mark date at least as far back as

 the filing date of the ZOLA Registration, i.e. October 2, 2013. Upon information and belief,

 Prezola cannot carry its burden of proving that it used the PREZOLA Mark in United States

 commerce prior to October 2, 2013 in a manner that would entitle it to claim common law

 trademark priority. Moreover, Prezola did not file a trademark application in the United States

 until 2018.



DB1/ 100131204.5
          22.      Even assuming, arguendo, that Prezola does have valid trademark rights in its

 PREZOLA Mark in the United States that predate Zola’s trademark rights in its ZOLA Mark,

 there is still no likelihood of confusion in violation of 15 U.S.C. § 1141(1). A likelihood of

 confusion does not exist because, inter alia, the ZOLA and PREZOLA marks are distinct in

 appearance, sound and meaning. Moreover, the PREZOLA mark is not commercially strong in

 the United States and Zola’s selection of the ZOLA Mark was made in good faith. And

 crucially, according to Prezola’s allegations, the parties’ marks have co-existed in the wedding

 registry space for over five years without evidence of actual confusion. This lack of confusion is

 highlighted by the fact that, despite Zola’s enormous success, Prezola did not contact Zola to

 complain about a likelihood of confusion for approximately four years after the launch of the

 Zola Website and the filing of Zola’s first trademark application for the ZOLA Mark.

          23.      Notwithstanding the fact that Prezola does not have priority in its PREZOLA

 Mark vis-à-vis Zola’s ZOLA Mark in the United States and that no likelihood of confusion exists

 between the marks, Prezola demanded in writing that Zola immediately cease and desist from

 using the ZOLA Mark and initiated the TTAB Proceeding, seeking to cancel the ZOLA

 Registration and opposing the ZOLA Application. Prezola’s actions create an actual case and

 existing controversy between the parties, as the essential facts establishing the right to

 declaratory relief have already occurred and Prezola’s conduct leading up to the filing of this

 Complaint has created in Zola a reasonable apprehension of an infringement suit.

          24.      Zola seeks the Court’s assistance in resolving the relative legal rights of the

 parties as described in this Complaint, so that Zola may continue its business and obtain relief

 from the uncertainty created by defendant Prezola’s unwarranted allegations.




DB1/ 100131204.5
        PREZOLA’S INFRINGEMENT OF ZOLA’S COPYRIGHTED MATERIALS

          25.      Upon information and belief, Prezola has copied numerous portions of the Zola

 Website, entitling Zola to, inter alia, actual damages and/or profits realized by Prezola.

          26.      On October 9, 2013, Zola launched the Zola Website, which has continuously

 presented wedding gift registry and related goods and services in creative and appealing ways to

 consumers and potential consumers. Among other creative attributes, the Zola Website features

 the compilation, i.e., selection, coordination, and arrangement of thousands of gifts (chosen from

 millions of options) in creative categories and subcategories (such as its numerous “Starter

 Collections” that range from “French Country” to “Scandinavian” and “Bedroom Upgrades for

 Under $100”). In addition to the compilation authorship throughout the Zola Website, it has at

 all times included original text and photographs owned by Zola. All copyrightable authorship

 apparent in the Zola Website as of its launch in October 2013 and its current content as of

 October 2018 is referred to herein as the “Zola Copyrighted Materials.”

          27.      Zola owns U.S. copyright registrations for the October 9, 2013 and October 10,

 2018 versions of the Zola Website. The October 9, 2013 version of the Zola Website was

 granted copyright registration number VA 2-124-739 with a November 1, 2018 effective date of

 registration (the “2013 Registration”) and the October 10, 2018 version of the Zola Website was

 granted copyright registration number VA 2-124-740 with an October 21, 2018 effective date of

 registration (the “2018 Registration”) (the 2013 Registration and the 2018 Registration,

 collectively, the “Zola Copyright Registrations”).

          28.      The deposit materials for the Zola Copyright Registrations depict the Zola

 Copyrighted Materials that have been infringed by Prezola.




DB1/ 100131204.5
          29.      The Zola Website includes copyright notices that indicate Zola owns the

 copyrights in the Zola Copyrighted Materials. See Exhibit L.

          30.      Since shortly after the October 2013 launch of the Zola Website, and subsequent

 updates to the Zola Website, the Prezola Website has repeatedly displayed unauthorized copies

 and/or adaptations of Zola’s copyright protected authorship featured throughout the Zola

 Copyrighted Materials, including Zola’s selection and arrangement of registry content and

 services, as well as its groupings of gifts into creative collections (the “Infringing Material”).

          31.      Prezola employees had access to the Zola Website prior to Prezola’s copying of

 the Zola Copyrighted Materials.

          32.      Upon information and belief, employees of Prezola accessed the Zola Website

 prior to Prezola’s copying of the Zola Copyrighted Materials. By way of example, at least eight

 “@prezola.com” email accounts have been used to register accounts on the Zola Website. In

 addition, several other individuals who, upon information and belief, are Prezola employees

 registered for accounts on the Zola Website using their personal email addresses and the same

 static IP address that was used in connection with the aforementioned registration of the

 @prezola.com addresses.

          33.      Thus, Prezola had access to and actually accessed the Zola Website prior to

 Prezola’s posting of the Infringing Material, which is substantially similar to the Zola

 Copyrighted Materials.




DB1/ 100131204.5
                     PREZOLA’S BREACH OF THE ZOLA TERMS OF USE

           34.     Upon information and belief, Prezola has breached the terms of use of the Zola

 Website, entitling Zola to, inter alia, compensatory damages.

           35.     The use and access of the Zola Website is conditioned upon the user’s acceptance

 of the terms of use. The current Zola terms of use and all prior versions of the Zola terms of use

 (collectively, the “Terms of Use”), read in relevant part, “Your use of the Website is conditioned

 upon your acceptance of these Terms of Use.” A true and correct copy of the Terms of Use in

 effect on September 19, 2018 is attached hereto as Exhibit M.

           36.     The Terms of Use provide that “Zola grants to you a limited license to access and

 make personal use of this Website.” Id.

           37.     The Terms of Use provide, “Zola strictly prohibits any use of the Content available

 through the Website (unless you own or have rights to the content), including but not limited to:

 (i) any downloading, copying or other use of the Content or the Website for purposes competitive

 to Zola or for the benefit of another vendor or any third party; (ii) any caching, unauthorized linking

 to the Website or the framing of any Content available on the Website; (iii) any modification,

 distribution, transmission, performance, broadcast, publication, uploading, licensing, reverse

 engineering, transfer or sale of, or the creation of derivative works from, any Content, products or

 services obtained from the Website that you do not have a right to make available (such as the

 intellectual property of another party)….” Id.

           38.     The Terms of Use provide, “All Content included on this Website, such as text,

 graphics, logos, button icons, images, audio clips and software, is the property of Zola or its

 Content suppliers and protected by U.S. and international copyright laws. The compilation

 (meaning the collection, arrangement and assembly) of all Content on this Website is the exclusive



DB1/ 100131204.5
 property of Zola and protected by U.S. and international copyright laws. All software used on this

 website is the property of Zola or its software suppliers and protected by U.S. and international

 copyright laws. The reproduction, modification, distribution, transmission, republication, display

 or performance, of the Content on this Website is strictly prohibited.” Id.

           39.     As described above, employees of Prezola registered for accounts on the Zola

 Website. When registering for accounts, employees of Prezola were required to accept the Terms

 of Use then in effect. Thus, upon information and belief, Prezola had actual notice of the Terms

 of Use. In the alternative, upon information and belief, Prezola had constructive knowledge of the

 Terms of Use because the pages of the Zola Website generally feature a link to the Terms of Use,

 and because the Prezola Website utilizes similar links to website terms of use that Prezola claims

 are binding on visitors to its website. A true and correct copy of Prezola’s current Terms &

 Conditions for Website Use is attached hereto as Exhibit N. The first paragraph of Prezola’s terms

 provides, “By continuing to browse and use this website (Our Site) you are agreeing to comply

 with and be bound by the following terms and conditions of use, which together with our other

 policies govern Prezola Limited's relationship with you in relation to Our Site. If you do not agree

 with these terms you must not use Our Site.” Id.

           40.     Upon information and belief, Prezola employees have accessed webpages on the

 Zola Website. Upon information and belief, Prezola accessed the Zola Website before changing

 its website.

           41.     At all times prior to September 20, 2018, the Terms of Use included a provision

 that “[a]ny legal action or proceeding relating to your access to, or use of, this website or our




DB1/ 100131204.5
 Content will be instituted in a state or federal court in New York County, New York, and you

 hereby agree to submit to the personal jurisdiction of such courts.” Id.

           42.     Upon information and belief, prior to September 20, 2018, Prezola has violated the

 Terms of Use by using and copying content from the Zola Website for the Prezola Website.

 Specifically, Prezola has violated its agreements to only make personal, non-commercial use of

 the Zola Website and to not copy or create derivative works from content on the Zola Website.

                                 COUNT I
          DECLARATION OF NON-INFRINGEMENT OF THE PREZOLA MARK

           43.     Zola realleges and incorporates herein by reference Paragraphs 1 through 42 of the

 Complaint as if fully set forth herein.

           44.     An actual controversy has arisen and currently exists between Zola on the one hand

 and Prezola on the other hand with regard to their respective rights related to Zola’s ZOLA Mark

 and Prezola’s PREZOLA Mark.

           45.     There is no legal or factual basis for Prezola’s claim that Prezola’s PREZOLA Mark

 has priority in the United States vis-à-vis Zola’s ZOLA Mark and/or there is no legal or factual

 basis for Prezola’s claim that Zola’s ZOLA Mark has caused, or is likely to cause, confusion with

 Prezola’s PREZOLA Mark. Zola’s ZOLA Mark does not infringe or violate any rights Prezola

 may have in the PREZOLA Mark or violate any federal, state or common law, and its use of its

 ZOLA Mark, either directly or through a licensee, does not constitute unfair competition or violate

 any federal, state or common law.

           46.     Zola desires a judicial determination of its rights in the ZOLA Mark, and a judicial

 declaration that use of its ZOLA Mark does not violate any federal, state or common law right of

 Prezola, including but not limited to any rights under the Lanham Act, 15 U.S.C. § 1125(a).




DB1/ 100131204.5
           47.     A judicial declaration is necessary and appropriate at this time under the

 circumstances and to resolve fully Prezola’s allegations regarding Zola’s rights to use and register

 the ZOLA Mark.

                                         COUNT II
                                  COPYRIGHT INFRINGEMENT

          48.      Zola realleges and incorporates herein by reference Paragraphs 1 through 47 of

 the Complaint as if fully set forth herein.

          49.      Zola owns the following registered copyrights for the Zola Copyrighted Materials:

 VA 2-124-739 and VA 2-124-740.

          50.      The Zola Copyrighted Materials contain content that is copyrightable subject

 matter under the laws of the United States.

          51.      Zola’s copyright registration, VA 2-124-740, protecting the October 2018 version

 of the Zola Website, is entitled to a presumption of validity under 17 U.S.C. § 410(c).

          52.      Prezola had access to each of the Zola Copyrighted Materials.

          53.      Notwithstanding Zola’s ownership of the copyright in the Zola Copyrighted

 Materials, Prezola copied and created derivative works based upon the Zola Copyrighted

 Materials and displayed and distributed copies of the Infringing Material through the Prezola

 Website without Zola’s consent.

          54.      The Infringing Material is substantially similar to the Zola Copyrighted Materials.

          55.      By copying and creating derivative works based upon the Zola Copyrighted

 Materials and displaying and distributing the Infringing Material through the Prezola Website,

 Prezola has infringed Zola’s copyright in the Zola Copyrighted Materials. Specifically, Prezola

 has violated the exclusive right of Zola to reproduce, distribute, display, and make derivative




DB1/ 100131204.5
 works of its copyrighted works under 17 U.S.C. § 106. The infringement of each of Zola’s

 copyrighted works constitutes a separate act of copyright infringement.

          56.      Prezola’s copyright infringement has been knowing, willful and/or intentional.

          57.      Prezola’s copyright infringement has caused and will continue to cause monetary

 damage to Zola and Zola is entitled to and seeks, inter alia, actual damages and/or profits

 realized by Prezola.

          58.      Prezola’s copyright infringement has caused and will continue to cause

 irreparable harm to Zola for which there is no adequate remedy at law. Zola is entitled to, and

 seeks, injunctive relief as a result thereof pursuant to 17 U.S.C. § 502.

                                           COUNT III
                                      BREACH OF CONTRACT

          59.      Zola realleges and incorporates herein by reference Paragraphs 1 through 58 of

 the Complaint as if fully set forth herein.

          60.      Use of the Zola Website and access to and use of content on it is governed by and

 subject to the Terms of Use.

          61.      At all relevant times, the webpages on the Zola Website generally provided a link

 titled “Terms of Use” to the terms of use that govern the use of the site.

          62.      Upon information and belief, Prezola was on notice and/or had actual knowledge

 of the Terms of Use and affirmatively accepted the Terms of Use by their continuous and regular

 use of the Zola Website, which conspicuously presents the Terms of Use link.

          63.      Despite its knowledge of the Terms of Use and its prohibitions, in violation of

 said agreement, Prezola willfully, repeatedly, and systematically used the Zola Website and the

 content therein for commercial purposes.




DB1/ 100131204.5
          64.      Zola has performed all conditions and promises required of it in accordance with

 the Terms of Use.

          65.      Prezola’s conduct has damaged Zola, and caused and continues to cause

 irreparable and incalculable harm and injury to Zola.

          66.      Zola is entitled to compensatory damages, injunctive relief and/or other equitable

 relief to remedy Prezola’s willful, repeated, and systematic violation of Zola’s Terms of Use.



                             COUNT IV
 DISMISSAL OF TTAB PROCEEDING AND GRANT OF REGISTRATION FOR ZOLA
                           APPLICATION

          67.      Zola realleges and incorporates herein by reference Paragraphs 1 through 66 of

 the Complaint as if fully set forth herein.

          68.      Prezola opposed the ZOLA Application and petitioned to cancel the ZOLA

 Registration. Those two separate proceedings were consolidated in the TTAB Proceeding.

          69.      Zola seeks an order from this Court, pursuant to 15 U.S.C. § 1119, that the United

 States Patent and Trademark Office dismiss the TTAB Proceeding on the grounds that (a)

 Prezola does not have priority in its PREZOLA Mark in the United States vis-à-vis the ZOLA

 Mark and/or (b) Zola’s ZOLA Mark has not caused, nor is it likely to cause, confusion with

 Prezola’s PREZOLA Mark.

          70.      Zola seeks an order from this Court, pursuant to 15 U.S.C. § 1119, that the United

 States Patent and Trademark Office allow the ZOLA Application to proceed to registration on

 the grounds that (a) the Zola Application was published for opposition; (b) Prezola is the only

 entity that opposed the Zola Application during the opposition period; and (c) Prezola does not

 have priority in the PREZOLA Mark in the United States vis-à-vis the ZOLA Mark and/or



DB1/ 100131204.5
 Zola’s ZOLA Mark has not caused, nor is it likely to cause, confusion with Prezola’s PREZOLA

 Mark.



                                      PRAYER FOR RELIEF

          Wherefore, Plaintiff prays for judgment against Defendant as follows:

              1) Declaratory judgment establishing that use of the ZOLA Mark by Zola or its

 licensees does not infringe upon Prezola’s PREZOLA Mark or any other PREZOLA designation

 to which Prezola may claim rights.

              2) That the Court issue an Order directing the United States Patent and Trademark

 Office to dismiss the TTAB Proceeding brought by Prezola and allow the ZOLA Application to

 proceed to registration.

              3) That Prezola and its officers, agents, servants, employees and attorneys, and all

 those in active concert with it or in participation with them, be preliminarily and permanently

 enjoined from all further unauthorized reproduction of the Zola Copyrighted Materials and any

 other copyrighted material owned by Zola, preparation of derivative works based upon any such

 materials, and distribution or display of such material by any means or method.

              4) That Prezola be required to deliver for impounding during the pendency of this

 action, and for destruction, all copies, reproductions, or derivative works of offending works

 produced by Prezola based on the Zola Copyrighted Materials, all advertising and other

 promotional material for Prezola’s products and services based on the Zola Copyrighted

 Materials or infringing copies of them, and all artwork and other promotional materials in

 Prezola’s possession or custody or under its control relating to the copying or reproduction in

 whole or in part of the Zola Copyrighted Materials.



DB1/ 100131204.5
              5) That Prezola be required to delete permanently from Prezola’s computers and

 information technology systems all electronic copies of the offending works.

              6) That Prezola be required to delete permanently, from any website that it owns or

 controls, all copies or reproductions of the offending works.

              7) That Prezola be directed to file with the Court and serve upon Zola, within 30

 days after entry of final judgment, a report in writing and under oath setting forth in detail the

 manner and form by which Prezola has complied with the provisions set forth in Paragraphs 4-6

 of this Prayer for Relief.

              8) That Zola be awarded its actual damages and any profits earned by Prezola from

 the use of the Infringing Materials or derivative works based on Zola’s Copyrighted Materials.

              9) That the Court declare that Prezola’s copyright infringement was willful.

              10) That Zola be awarded compensatory damages to remedy Prezola’s breach of the

 Terms of Use.

              11) That Zola be awarded pre-judgment interest on all damages awarded by the Court.

              12) That Zola be entitled to recover their reasonable attorneys’ fees and costs of suit.

              13) That Zola be awarded any and all such other and further relief as this Court shall

 deem just and proper.

                                   DEMAND FOR JURY TRIAL

          Zola hereby makes demand for a trial by jury on all issues triable to a jury.




DB1/ 100131204.5
                           Respectfully submitted,


 Dated: November 2, 2018   By: /s/ J. Kevin Fee
                           J. Kevin Fee
                           Anita B. Polott (pro hac vice motion forthcoming)
                           MORGAN, LEWIS & BOCKIUS LLP
                           1111 Pennsylvania Avenue, NW
                           Washington, DC 20004
                           Phone: 202-373-6026
                           Facsimile: 202-739-3001
                           kevin.fee@morganlewis.com
                           anita.polott@morganlewis.com

                           Peter G. Byrne (pro hac vice motion forthcoming)
                           MORGAN, LEWIS & BOCKIUS LLP
                           One Market Street, Spear Street Tower
                           San Francisco, CA 94104
                           Phone: 415-442-1000
                           Facsimile: 415-442-1001
                           peter.byrne@morganlewis.com

                           Counsel for Zola, Inc.




DB1/ 100131204.5
